DETAILED ACTION
Claims 1-6, 8-13, 15-16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (US 2010/0302130), and further in view of Kahng et al. (US 2018/0376217), and further in view of Shpunt (US 2018/0081178).

Claim 1, Kikuchi teaches a video processing method, comprising: 
receiving a selection instruction of having selected one or more video streams (i.e. supple devices) or key frames of the one or more video streams to be browsed, wherein the one or more video streams come from one or more terminals (fig. 12A1-12B2; p. 0110-0112); 
“setting video stream thumbnails generated from the one or more video streams (i.e. supply images) or key frame thumbnails generated from the key frames to a scene thumbnail to generate a picture layout stream (fig. 12B2, 26B2) according to the selection instruction” (fig. 12A1-12B2, 26B2; p. 0110-0112, 0135).
Kikuchi is not entirely clear in teaching the specific features of:
“wherein the scene thumbnail is generated according to a scene displayed in an augmented reality/virtual reality (AR/VR) interface”; and 
presenting the picture layout stream in the VR/AR interface;
receiving a current gaze direction of a user and layout information of a real-time picture which are fed back by the AR/VR camera; and
adjusting, according to the layout information, at least one of following parameters of each of the one or more video streams: resolution, frame rate, or code rate.
Kahng teaches teaching the specific features of:
“wherein the scene thumbnail is generated according to a scene displayed in an augmented reality/virtual reality (AR/VR) interface” (i.e. generates thumbnails of frames) (p. 0077-0080); and 
presenting the picture layout stream in the VR/AR interface (fig. 3-4; p. 0077). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided an AR interface as taught by Kahng to the system of Kikuchi to allow video processing on virtual reality events (p. 0007).
Shpunt teaches a video processing method, comprising: 
receiving a current gaze direction (i.e. gaze tracking) of a user and layout information (i.e. field of view) of a real-time picture which are fed back by the AR/VR camera (p. 0052-0053); and
adjusting, according to the layout information, at least one of following parameters of each of the one or more video streams: resolution, frame rate, or code rate (p. 0052-0056).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided gaze tracking as taught by Shpunt to the system of Kikuchi to allow for picture adjustment (p. 0052).

Claim 8 is analyzed and interpreted as an apparatus of claim 1.
Claim 15 is analyzed and interpreted as an apparatus of claim 1.
Claim 16 is analyzed and interpreted as an apparatus of claim 1.

Claim 2-3, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (US 2010/0302130), and further in view of Kahng et al. (US 2018/0376217), and further in view of Shpunt (US 2018/0081178), and further in view of Kusunoki et al. (US 2011/0013882).

Claim 2, Kikuchi is silent regarding the method of claim 1, wherein before the receiving a selection instruction of having selected one or more video streams or key frames of the one or more video streams to be browsed, the method further comprises: 
generating the video stream thumbnails according to the one or more video streams, wherein one video stream thumbnail is generated from one video stream; or 
acquiring the key frames of the one or more video streams, and generating the key frame thumbnails according to the key frames of the one or more video streams, wherein one key frame thumbnail is generated from key frames of the one video stream. 
Kusunoki teaches the method of claim 1, wherein before the receiving a selection instruction of having selected one or more video streams or key frames of the one or more video streams to be browsed, the method further comprises: 
generating the video stream thumbnails according to the one or more video streams, wherein one video stream thumbnail is generated from one video stream (i.e. generates thumbnails from key frames) (p. 0054-0057); or 
acquiring the key frames of the one or more video streams, and generating the key frame thumbnails according to the key frames of the one or more video streams, wherein one key frame thumbnail is generated from key frames of the one video stream (p. 0054-0057). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided thumbnail created from key frames as taught by Kusunoki to the system of Kikuchi to allow for processing key frames for metadata (p. 0087).

Claim 3, Kikuchi is silent regarding the method of claim 2, wherein the acquiring the key frames of the one or more video streams comprises: 
acquiring the key frames of the one or more video streams from a key frame queue preset in a network device, wherein the key frames of the one or more video streams are key frames generated and saved by the network device according to collected codeword information and quantization parameter information during a process of decoding the one or more video streams. 
Kusunonki teaches the method of claim 2, wherein the acquiring the key frames of the one or more video streams comprises: 
acquiring the key frames of the one or more video streams from a key frame queue preset in a network device (i.e. extracted frames transferred to storage 16), wherein the key frames of the one or more video streams are key frames generated and saved by the network device (100) according to collected codeword information and quantization parameter information during a process of decoding the one or more video streams (i.e. extracting key frames every 5 seconds) (p. 0050-0055). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided thumbnail created from key frames as taught by Kusunoki to the system of Kikuchi to allow for processing key frames for metadata (p. 0087).

Claim 9 is analyzed and interpreted as an apparatus of claim 2.
Claim 10 is analyzed and interpreted as an apparatus of claim 3.

Claim 4-5, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (US 2010/0302130), and further in view of Kahng et al. (US 2018/0376217), and further in view of Shpunt (US 2018/0081178), and further in view of Komatsu (US 2015/0363076).

Claim 4, Kikuchi is silent regarding the method of claim 1, wherein before the setting video stream thumbnails generated from the one or more video streams or key frame thumbnails generated from the key frames to the scene thumbnail to generate the picture layout stream according to the selection instruction, the method further comprises: 
receiving a chosen instruction of having selected the scene thumbnail; and 
enlarging the scene thumbnail by a predetermined multiple according to the chosen instruction, and displaying the enlarged scene thumbnail in the AR/VR interface. 
Komatsu teaches regarding the method of claim 1, wherein before the setting video stream thumbnails generated from the one or more video streams or key frame thumbnails generated from the key frames to the scene thumbnail to generate the picture layout stream according to the selection instruction, the method further comprises: 
receiving a chosen instruction of having selected the scene thumbnail (i.e. selecting thumbnail image) (p. 0071); and 
enlarging the scene thumbnail by a predetermined multiple according to the chosen instruction, and displaying the enlarged scene thumbnail in the AR/VR interface (i.e. enlarge image) (p. 0071). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided enlarging thumbnail images as taught by Komatsu to the system of Kikuchi to allow the image to be more visible (p. 0071).

Claim 5, Kikuchi is silent regarding the method of claim 4, wherein the setting video stream thumbnails generated from the one or more video streams or key frame thumbnails generated from the key frames to the scene thumbnail to generate the picture layout stream according to the selection instruction comprises: 
adjusting sizes of the video stream thumbnails or sizes of the key frame thumbnails according to the selection instruction; 
selecting a type of a virtual television, and rendering the virtual television into the scene thumbnail; and 
rendering the one or more video streams and the virtual television to the AR/VR interface according to coordinates of the scene thumbnail in the AR/VR interface, and updating the scene thumbnail. 
Komatsu teaches the method of claim 4, wherein the setting video stream thumbnails generated from the one or more video streams or key frame thumbnails generated from the key frames to the scene thumbnail to generate the picture layout stream according to the selection instruction comprises: 
adjusting sizes of the video stream thumbnails or sizes of the key frame thumbnails according to the selection instruction (i.e. enlarging) (p. 0071); 
selecting a type of a virtual television (i.e. projection image), and rendering the virtual television into the scene thumbnail (p. 0071); and 
rendering the one or more video streams and the virtual television to the AR/VR interface (i.e. projection image) according to coordinates of the scene thumbnail in the AR/VR interface, and updating the scene thumbnail (i.e. location) (fig. 13A; p. 0071, 0164-0165). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided enlarging thumbnail images as taught by Komatsu to the system of Kikuchi to allow the image to be more visible (p. 0071).

Claim 11 is analyzed and interpreted as an apparatus of claim 4.
Claim 12 is analyzed and interpreted as an apparatus of claim 5.

Claim 6, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (US 2010/0302130), and further in view of Kahng et al. (US 2018/0376217), and further in view of Shpunt (US 2018/0081178), and further in view of Komatsu (US 2015/0363076), and further in view of Abovitz et al. (US 2019/0368868).

Claim 6, Kikuchi is silent regarding the method of claim 5, wherein before the setting video stream thumbnails generated from the one or more video streams or key frame thumbnails generated from the key frames to the scene thumbnail to generate the picture layout stream according to the selection instruction, the method further comprises: 
capturing a virtual box formed by a gesture in a predetermined direction through an AR/VR camera; 
obtaining coordinates and a size of the virtual box in the AR/VR interface through calculation; and 
rendering the virtual television indicated by the virtual box in the AR/VR interface. 
Kusunoki teaches “the method of claim 5, wherein before the setting video stream thumbnails generated from the one or more video streams or key frame thumbnails generated from the key frames to the scene thumbnail to generate the picture layout stream according to the selection instruction” (p. 0054-0057).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided thumbnail created from key frames as taught by Kusunoki to the system of Kikuchi to allow for processing key frames for metadata (p. 0087).
Abovitz teaches the method further comprises: 
capturing a virtual box formed by a gesture in a predetermined direction through an AR/VR camera (fig. 50A; p. 0633-0635); 
obtaining coordinates and a size of the virtual box in the AR/VR interface through calculation (fig. 50A; p. 0633-0635); and 
rendering the virtual television indicated by the virtual box in the AR/VR interface (fig. 50A; p. 0633-0635). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided gestures for virtual objects as taught by Abovitz to the system of Kikuchi to allow for users to interact with virtual work portals (p. 0634).

Claim 13 is analyzed and interpreted as an apparatus of claim 6.

Conclusion
Claims 1-6, 8-13, 15-16 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10600153 B2		Roimela; Kimmo et al.
US 20190094957 A1	Nelson; Dwayne
US 20180275410 A1	Yeoh; Ivan Li Chuen et al.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710. The examiner can normally be reached 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        5/5/2022